Citation Nr: 0941029	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-20 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the 
need for aid and attendance of another.

2.  Entitlement to SMP based on being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1971.  His discharge documents reflect that he served as an 
11B2P, or light weapons infantryman, with the 82nd Airborne, 
and that he was awarded Vietnam Campaign and Service medals 
and the Parachutists Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan in which entitlement to SMP was denied.

The issue of entitlement to SMP based on the need for aid and 
attendance addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence and lay testimony establishes that 
the Veteran's status post multiple spinal surgeries with 
fusions and degenerative disc disease more closely 
approximates unfavorable ankylosis of the entire spine.  

2.  The medical evidence establishes that the Veteran's 
status post gastrectomy is manifested by severe symptoms of 
postgastrectomy syndrome with weight loss, malnutrition, and 
anemia.

3.  The medical evidence establishes that the Veteran is 
essentially housebound.  




CONCLUSION OF LAW

The criteria for SMP by reason of being housebound have been 
met. 38 U.S.C.A. §§ 1541, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.3.351, 3.352(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

II.  SMP

The Veteran seeks SMP based on need of regular aid and 
attendance of another person, and/or by reason of being 
housebound.

The Veteran has no service-connected disabilities. His 
nonservice connected disabilities are rated as following: 
status post multiple spinal surgeries with fusions and 
degenerative disc disease, 60 percent disabling; status post 
gastrectomy, 40 percent disabling.  His combined nonservice 
connected disability rating is 80 percent. 

In an October 1992 rating decision, the RO determined that 
the Veteran was permanently and totally disabled due to his 
nonservice connected disabilities and granted entitlement to 
nonservice connected pension, effective in July 1992.  He has 
been in receipt of nonservice connected pension since.

Under 38 U.S.C.A. § 1521, each Veteran of a period of war who 
meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the Veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a).

A Veteran entitled to receive non-service-connected pension 
may receive pension at a higher, special monthly rate if he 
needs regular aid and attendance of another individual to 
conduct routine activities necessary for daily life. 38 
U.S.C.A. § 1521(d). A person is considered to need regular 
aid and attendance if he is a patient in a nursing home due 
to mental or physical incapacity; or helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another individual; or establishes a 
factual need of aid and attendance under 38 C.F.R. § 3.352(a) 
criteria.  See 38 C.F.R. § 3.351(b).  The issue of 
entitlement to SMP on the basis of the need for aid and 
attendance of another is the subject of a remand immediately 
following this decision.

Housebound status may be established where a Veteran 
receiving non-service- connected pension has a disability 
rated as permanent and total and (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for SMP at the "aid and attendance" rate. 38 U.S.C.A. § 
1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

The requirement of "permanently housebound" status will be 
considered to have been met when the Veteran is substantially 
confined to his house (or ward or clinical areas, if 
institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout his lifetime. See 38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d)(2).

The medical evidence shows that the Veteran meets the SMP 
requirements for housebound benefits. 

First, while the most recent rating decision reflects that 
the Veteran's back and gastrointestinal disability are rated 
at 60 percent and 40 percent, respectively, review of the 
medical evidence reflects that higher evaluations should be 
assigned.  

The record shows that the Veteran was in a motor vehicle 
accident in 1976 which resulted in three spinal surgeries 
with fusions and multiple pins inserted into his spine to 
stabilize it.  In addition, he required surgery to his left 
wrist and hand.  Subsequently, he had three abdominal 
surgeries, with two-thirds of his stomach ultimately removed 
for duodenal ulcers, and two intestinal bypasses for 
intestinal obstruction.

The most recent VA examination of record was conducted in 
November 1994.  At this time, the Veteran was found to weight 
122 pounds and was five foot, eleven inches tall.  He 
appeared thin, cachectic and chronically ill.  His state of 
nutrition was poor.  His carriage, posture, and gait were 
abnormal.  He reported he was able to ambulate two city 
blocks before needing to stop and rest, and that he used a 
cane occasionally.  He stated he owned a walker but did not 
use it, and reported that he left his house only to cash his 
check.  

The examiner objectively observed him to evidence several 
scars secondary to his previous surgical procedures including 
a healed 6.5 inch scar in the left upper extremity, a 13 inch 
thoracolumbar scar, an 8.5 inch abdominal scar, and bilateral 
unmeasured hip scars.  There was a heating pad burn with 
local patches of erythema.  Abdominally, the Veteran 
exhibited positive bowel sounds and no guarding to palpation, 
no peritoneal signs or palpable masses.  However, he did have 
palpable diastasis recti.  Concerning the spine, the examiner 
observed the Veteran to manifest kyphotic structural 
deformity of the thoracic spine and no lordotic curvature of 
the lumbar spine.  Range of spine motion was measured at 47 
degrees flexion with increased pain, 8 degrees extension, 28 
degrees left lateral flexion, 30 degrees right lateral 
flexion, 28 degrees left rotation, and 30 degrees right 
rotation with severe back discomfort.  There was decreased 
sensation to light touch in the lateral left foot.  The 
examiner further observed functional restrictions of both 
legs secondary to low back pain, and diffuse muscle atrophy 
with weakness in the left lower extremity.  However, the 
Veteran was able to work short distances without difficulty 
and had no deficits in weight bearing.  

The report shows diagnoses of a history of chronic severe low 
back pain secondary to previous auto accident with resultant 
fractures of the back in three areas from the sacrum to T12, 
placement of six pins and fusions, donor graft sites in the 
bilateral hips with resultant kyphotic deformity and probable 
post-degenerative changes, and chronic residual radicular 
complaints to the bilateral lower extremities, greater on the 
left; a history of chronic duodenal ulcer disease resulting 
in an initial vagotomy and antrectomy with a billroth II 
reconstruction, status post-re-operation times two resulting 
in near complete gastrectomy secondary to post-surgical 
gastroparesis refractory to medical treatment with a revision 
of his roux-en-y gastrojejunostomy and transverse segmental 
colectomy with primary anastomosis and lengthening of his 
roux-en-y, postoperative suppurative thrombophlebitis with 
candida bacteremia from an infected vein in his left arm, 
status post excision of the infected left arm vein-healed by 
secondary intention; chronic severe cervical, dorsal, lumbar 
spinal motion restriction secondary to probable chronic 
myofascial ligamentous strain, with cervical lumbar 
radiculopathy, greater in the left lower extremity and foot; 
history of splenectomy secondary to auto accident with 
uneventful recovery; and chronic leukocytosis with previous 
negative work-up per Veteran's history.  The examiner 
recommended follow up hematology for further evaluation. 

Based on these findings, the present 60 percent evaluation 
was assigned for the spine disabilities under Diagnostic Code 
5293, and a 40 percent was assigned for the gastrointestinal 
disabilities under Diagnostic Code 7308.

The regulations now governing the evaluation of the Veteran's 
back disabilities afford a 100 percent evaluation for 
intervertebral disc syndrome under Diagnostic Code 5243 for 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula) (2009).

Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are evaluated separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are from zero to 30 degrees each, and left 
and right lateral rotation are zero to 30 degrees each.  Id. 
at Note (2).  Range of motion measurements are rounded to the 
nearest five degrees.  Id. at Note (4).  For VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine is fixed in flexion or extension 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurological symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Id. at 
Note (5).

The rating criteria now governing the evaluation of the 
Veteran's gastrointestinal disabilities affords a 60 percent 
evaluation under Diagnostic Code 7308 for severe 
postgastrectomy syndromes for severe symptoms associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7308 (2009).

The medical evidence since 1994 is sparse, but document a 
clear worsening of the Veteran's conditions.  First, it 
appears the Veteran's mobility has decreased dramatically.  
Second, it appears that his overall health has similarly 
decreased.

A VA examination for housebound status, filled out by the 
Veteran's VA treating physician and doctor of osteopathic 
medicine (D.O.) and received in July 2006, reflects that the 
Veteran manifested severe back pain with flexion and 
extension and that the he was mostly confined to his house 
except for physician visits.  He was found to weight 110 
pounds at five feet eleven inches tall.  The physician 
remarked that the Veteran had a lot of problems with spinous 
process ulcerations, with resultant difficulty with bathing 
and dressing.

The same physician submitted an additional VA medical 
statement for housebound status in August 2007, observing 
that the Veteran manifested severe back pain and kyphosis 
limiting his range of motion, movement and ability to travel.  
The physician stated that the Veteran's disabilities confined 
him to his home and the immediate premises because it was 
extremely difficult for him to travel due to pain in his 
back.  The physician remarked that the Veteran needed 
assistance with wound care along the spinous processes of the 
back.  

Private medical records show that the Veteran reported 
numbness and tingling in his legs and feet, migraines, and 
continuous back pain from 2004 through 2007, and was observed 
to exhibit stage I pressure sores on his spinous processes, 
occipital migraines, malnutrition, and chronic anemia.  In 
March 2007, he manifested exudates on spinous wounds and 
purulent drainage.  In May 2007, he is shown as receiving 
home nursing care for dressing applications and changes.  
These records show prescribed morphine, Cipro, Xanax, and 
Demerol, among other medications, and that the Veteran's 
weight fluctuated between 108 and 116.  The Veteran's height 
was measured at 5 foot 11 inches until May 2007, when it was 
shown to measure 5 foot 9 inches.  

VA treatment records dated in August 2007 show that the 
Veteran denied joint or muscle pain, gait coordination 
changes, paresthesias or numbness and reported that his pain 
and gastrointestinal conditions were controlled.  The 
physician observed the Veteran to exhibit normal gait and no 
gross kyphosis or scoliosis.  The Veteran's muscle strength 
was grossly normal with no obvious atrophy.  Pernicious 
anemia was noted as due to previous surgery and now stable.  
However, the Veteran was to continue to be followed for B12 
injections.  The Veteran moved and walked with guarding, but 
no postural changes were appreciated.  It is noted that the 
appointment was an initial appointment for establishment of 
care and the interview and examination was conducted by a 
physician's assistant and co-signed by the physician who 
signed the July 2006 and August 2007 evaluations for 
housebound status, discussed above.

The record contains a lay statement, dated in June 2007.  The 
writer, a director for a County Veterans Affairs office, 
explained that the reason she had cause to visit the Veteran 
was to assist him in applying for a trust fund benefit.  The 
Veteran had consistently stated he was unable to come in to 
the office to apply for the benefit, and the writer said she 
finally drove to his home to help him with his application.  
The statement attests to her observations:

From my observations I can relay to you 
that there is no way this Veteran is able 
to attend a C&P examination.  The Veteran 
met me at the door.  He appeared to be 
clean and groomed.  However, he walked 
bent over with an extremely large hump in 
his back.  His normal eye level was the 
floor however he struggled to hold his 
head up to look me in the eyes to greet 
me.  We walked 10 feet to the couch and 
it took him forever to get there.  
Visiting Nurses had been there earlier 
that day to assist him as they do a few 
times a week.  There was a bed made up in 
the living room where he stated he slept 
since he cannot sleep in a normal bed.  
The Veteran appeared very frail and could 
not have been much over 100 pounds.

Although this man appeared frustrated 
with his disabilities and how they have 
affected his life, he was very pleasant 
and hospitable.

I surely do not feel this gentleman would 
be able to travel to the VAMC for an 
examination.  I don't know how he can 
possibly make it the twenty miles to his 
private physician unless he lays on his 
side in the back seat.

The Veteran himself has attested his pain is at a constant 
level of 3 to 4 with medication, but without medication it is 
9 to 10 or higher.  He experiences joint and muscle pain from 
his back and legs.  He reported in that he has a roommate who 
cooks and assists him with washing up and administering 
medication including medication pads; and a nurse visits once 
a week to check his bed sores and burns which heal but then 
break open.  The Veteran further reported he can only walk 
for shot distances and leaves his house only to go to 
doctor's appointment and family funerals.  He cannot drive 
due to the medications he is prescribed.  

After careful review of the record, the Board finds that the 
Veteran's back disabilities more closely approximate 
unfavorable ankylosis, and his gastrointestinal condition 
more closely approximates that of severe impairment.  The 
Board's decision is based on the decrease in range of motion 
shown by the VA examinations for housebound status and 
treatment for wounds associated with lack of movement, as 
well as private treatment records showing treatment for pain 
with such medications prescribed as morphine to control it 
and the Veteran's witness' observation of the Veteran's 
limited and painful motion.  In addition, private treatment 
records show treatment for anemia and malnutrition and the 
record, overall, shows the Veteran had a very slight weight 
for his height-remaining less than the 1994 weight.

As the medical evidence supports a 100 percent evaluation for 
the nonservice back disabilities and a 60 percent evaluation 
for the gastrointestinal disability, the Veteran' meets the 
schedular criteria required as a threshold for SMP.  See 38 
U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

Second, based on the July 2006 and August 2007 statements, as 
well as the Veteran's witness' observations, the evidence 
shows that the Veteran is essentially confined to his house 
or immediate premises due to the severity of his health 
problems. 

Based upon the record, the Veteran has shown entitlement to 
SMP at the housebound rate.


ORDER

Special monthly pension based on by reason of being 
housebound is granted.



REMAND

The Veteran seeks SMP based on the need for the aid and 
assistance of another.  By this decision, the Board has 
granted SMP based on the reason of being housebound.  
However, SMP based on the need for aid and attendance is the 
greater benefit.

The Board is unable to determine from the present record if 
the Veteran requires the aid and attendance of another.  The 
Veteran has been unable to report for VA examination, and has 
offered his statements and that of a witness attesting to the 
fact he is unable to travel to the VA Medical Center (VAMC) 
in Detroit for examination.  The Veteran has offered to show 
for examination conducted at the Yale VA outpatient clinic.  
The record does not show that efforts have been made to 
accommodate the Veteran.

The record shows that he has reported for treatment to the VA 
outpatient clinic and that his treating VA physician 
submitted statements in support of his claim for SMP in July 
2006 and August 2007.  

The most recent VA examination of record is dated in 1994.  
Private and VA treatment records document that his condition 
has worsened since then, and that he now manifests additional 
disabilities that must be taken in to account in evaluating 
whether he meets the criteria for SMP based on the need for 
aid and attendance of another.  The RO must attempt to 
accommodate the Veteran in obtaining a current VA 
examination.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must take all action possible 
to provide the Veteran with a VA 
examination(s) to determine whether he 
meets the criteria for SMP based on the 
need for aid and attendance of another.

The examiner should identify any and all 
pathology the Veteran manifests, other 
than his spinal disabilities, including, 
but not limited to, his left wrist and 
hand disability, his bed sores and burn 
residuals, and depression and any other 
psychiatric pathology.

It is noted that the Board, by this 
decision, has evaluated the spinal 
disabilities at 100 percent disabling-
the highest evaluations afforded under 
the criteria for these conditions under 
the assigned diagnostic code-and the 
gastrointestinal disabilities at 60 
percent disabling.  

Examination of the Veteran may be 
accomplished by having the examination 
conducted at the Yale VA outpatient 
clinic, or any other medical facility to 
which the Veteran can travel or be 
brought; or having an examiner visit the 
Veteran; or by conducting a social and 
industrial survey of the Veteran in his 
home.

It is preferred that the Veteran be 
interviewed and/or examined in person.  
If this is not possible, ask the 
Veteran's treating VA physician to 
proffer the requested evaluation and 
opinion after a records review and 
examining the Veteran.  

The claims file must be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination(s).

The examiner is directed to offer the 
following opinion:  is it at least as 
likely as not that the Veteran's 
nonservice-connected conditions render 
him in need of the aid and attendance of 
another.  

A complete rationale for all opinions 
must be provided.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim for SMP 
based on the need for aid and attendance 
of another, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the Veteran, a supplemental statement 
of the case must be issued to the Veteran 
and his representative.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  



No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


